DETAILED ACTION
Applicant's submission filed on 11/01/2021 are entered. Claims 1-20 have been examined. 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 11/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
      	  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date of the provisional application No. 61/431,270 filed on 01/10/2011 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application); the disclosure of the invention in the parent application and in the later- filed application must be sufficient to comply with the requirements of the first paragraph of 35' U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  
In the present application, support for the following limitations is lacking in the provisional application 61/431,270 dated 01/10/2011: 
For example: The receiving, initiating and retrieving limitations are not supported by provisional application. Therefore, examiner will consider the priority date back to continuation application 13/347,352 filed on 01/10/2012. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4,7-11,14-18 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  1,4, 6,9,11,13  of Patent No. US  11,165,640 in view of Li

Claims 5,12,19 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,4, 6,9,11,13  of Patent No. US  11,165,640 in view of Li further in view of Read. 

Claims 6,13,20 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,4, 6,9,11,13  of Patent No. US  11,165,640 in view of Li further in view of Zhang. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Below is the analysis for the double patenting rejection: 

Claims  of Instant application
Claims  of Patent No. US 11,165,640
Claims 1,8,15
A method/system/medium comprising: 
receiving, by a cloud extension agent running locally on a network, a software upgrade command, wherein the software upgrade command is received from a remote network management platform;

 in response to receiving the software upgrade command, initiating a connection with a file server associated with the software upgrade based at least in part on the software upgrade command; 

retrieving a software upgrade from the file server based on the software upgrade command; and deploying the software upgrade at the cloud extension agent.
Claims 1,6,11 
A method /system/medium comprising:
 receiving, at a network management platform, a cloud extension agent action to cause a software upgrade to be executed by at least one cloud extension agent of a plurality of cloud extension agents, each cloud extension agent running on a corresponding local network remote from the network management platform and each cloud extension agent initiating an outbound connection to the network management platform through a firewall between each corresponding local network and the network management platform;
 generating a command for the software upgrade, the command comprising an identification of a source of the software upgrade and a security password for verifying the software upgrade and for verifying which of the plurality of cloud extension agents are to receive the software upgrade; and

 providing the command to the cloud extension agent, wherein providing the command causes the cloud extension agent to acquire the software upgrade from the identified source, verify that the software upgrade is received from the source of the software upgrade based at least in part on the security password, and deploy the software upgrade
Claims 4,9,13
wherein the cloud extension agent acquires and deploys the software upgrade in response to determining that the software upgrade is applicable to the cloud extension agent.

Claims 2,9 ,16
providing a completed status indication that the software upgrade has been successfully deployed at the cloud extension agent.
Claims 5,10,14
receiving, from the cloud extension agent, an indication that the software upgrade has been successfully deployed.

Claims 3 ,10,17 
determining if the software upgrade is applicable to the cloud extension agent prior to retrieving the software upgrade from the file server.


Claims 1, 4,6,9,11,13
acquire the software upgrade from the identified source,
wherein providing the command causes the cloud extension agent to determine whether the software upgrade is applicable to the cloud extension agent, wherein the cloud extension agent acquires and deploys the software upgrade in response to determining that the software upgrade is applicable to the cloud extension agent.
Claims 4.11,18
wherein the software upgrade command comprises a uniform resource locator (URL) associated with the file server for downloading the software update.
Claims  1, 2,6,7,11,12
the command comprising an identification of a source of the software upgrade 
therein the identification of the source of the software upgrade comprises a uniform resource locator (URL) for downloading the software upgrade.

Claim 7,14
wherein the software upgrade command comprises a password to verify that the file server from which the software upgrade is to be retrieved is a verified source.
Claim 1,6,11

the command comprising an identification of a source of the software upgrade and a security password to verify the software upgrade and to verify which of the plurality of cloud extension agents are to receive the software upgrade; and provide the command to the cloud extension agent, wherein the command causes the cloud extension agent to acquire the software upgrade from the identified source, verify that the software upgrade is received from the source of the software upgrade based at least in part on the security password


With regards to claims 1,8,15,  Patent No. 11,165,640, teaches receiving by a cloud extension agent running  locally on a network  a software upgrade command where in the software upgrade command is receive from a remote network management platform. Patent No. US 11,165,640 teaches providing the command to the to the cloud extension from a network management platform, the cloud extension agent running on a corresponding local network remote from the network management platform (See Claims 1,4, 6,9,11,13 in the table above).  
With regards to claim 1,8,15, Patent No. 11,165,640, teaches in response to receiving the software upgrade command,[..] acquires the software upgrade based at least in part on the software upgrade command (Claims  1,4, 6,9,11,13 shows providing the command to the cloud extension agent and acquires the software upgrade from the identified source based on the command). 
Patent No. US 11,165,640 does not explicitly teach initiating a connection with a file server associated with the software upgrade. Li teaches  initiating a connection with a file server associated with the software upgrade (Page 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Patent No. US 11,165,640 to include the teachings of Li. The motivation to do so is to allow the system to download the software upgrade from verified source (Page 4 – Li). 
With regards to claim 1,8,15, Patent No. US 11,165,640 teaches retrieving a software upgrade from the [..]  source based on the software upgrade command; and deploying the software upgrade at the cloud extension agent. Patent No. US 11,165,640 teaches acquiring a software upgrade from the identified source based on the command, and deploying the software upgrade at the cloud extension agent ( Claims  1,4, 6,9,11,13). However, Patent No. US 11,165,640  does not explicitly teach that the identified source  is a file server. 
Li teaches that the identified source is a file server (Page 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Patent No. US 11,165,640 to include the teachings of Li. The motivation to do so is to allow the system to download the software upgrade from a verified source (Page 4 – Li). 
With regards to claims 3,10,17
Patent No. US 11,165,640  does not explicitly teach that the source is a file server. 
Li teaches that the source is a file server (Page 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Patent No. US 11,165,640 to include the teachings of Li. The motivation to do so is to allow the system to download the software upgrade from verified source (Page 4 – Li). 
With regards to claims 4,11,18
Patent No. US 11,165,640  does not explicitly teach that URL is associated with the file server . However, Li teaches that URL is associated with the file server (Page 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Patent No. US 11,165,640 to include the teachings of Li. The motivation to do so is to allow the system to download the software upgrade from verified source (Page 4 – Li). 
With regards to claim 5,12,19
Patent No. US 11,165,640  does not explicitly teach wherein the remote network management platform manages a plurality of cloud extension agents. However,  Read teaches  wherein the remote network management platform manages a plurality of cloud extension agents ( Fig.1 shows a plurality of proxy agents 11,13 managed by service center).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Patent No. US 11,165,640 to include the teachings of Read. The motivation to do so is to allow the system to manage a plurality of proxy agent that act on behalf of the terminals  (Para 0122). 
With regards to claim 6,13,20
Patent No. US 11,165,640  teaches wherein the software upgrade command to retrieve the software upgrade (Claim1,6). Patent No. US 11,165,640 does not explicitly teach command comprises a password for verifying an identity of the cloud extension agent. 
Zhang teaches  command comprises a password for verifying an identity of the cloud agent to retrieve the software upgrade  (¶  0040 ).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Patent No. US 11,165,640 to include the teachings of  Zhang. The motivation to do so is to allow the system to authenticate the user in  order to improve security. 

With regards to claim 7,14
Patent No. US 11,165,640  teaches that the verified source (Claims1,6). However Patent NO. US 11,165,640 does not explicitly teach  that the verified source is a file server. 
Li teaches that  a file server (Page 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Patent No. 11,165,640 to include the teachings of Li. The motivation to do so is to allow the system to download the software upgrade from verified source (Page 4 – Li). 

Claim Objections
Claims 4, 11, 18 are  objected to because of the following informalities:  
With regards to claims 4,11,18, the claims recites “the software update”. The examiner suggests amending the claims to recite “ the software upgrade”. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5,8-12,15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. CN101854623 (Li hereinafter) in view of Read et al. Publication No. US 2004/0028035 A1 (Read hereinafter) 
Note: the examiner suggests using the WO 2011153771A1 for a better English translation to the CN101854623B, the examiner attached both translations (WO 2011153771A1 & CN101854623) to the office action. 
Regarding claim 1,

Li teaches a method comprising:

receiving, by a cloud [..] agent running locally on a network, a software upgrade command, wherein the software upgrade command is received from a remote network management platform(Page 5 - the M2M platform creates upgrade information and sends it to the M2M communication module; specifically: the M2M platform creates upgrade information after receiving the notification. The created upgrade information may include the URL of the upgrade server, the version of the upgrade package and the upgrade package The size and other information to inform the M2M communication module that there is a new upgrade package. Here, the upgrade information is sent to the upgrade control module via the business operation module in the M2M communication module); and 

 in response to receiving the software upgrade command, initiating a connection with a file server associated with the software upgrade based at least in part on the software upgrade command;  retrieving a software upgrade from the file server based on the software upgrade command; and deploying the software upgrade at the cloud [..] agent ( Page 4 -Step 203: The M2M communication module verifies the upgrade information, if the upgrade information is correct, proceed to step 204; if the upgrade information is incorrect, proceed to step 205; Specifically: After the upgrade control module in the M2M communication module receives the upgrade information, it checks whether the upgrade information is correct, such as judging whether the URL of the upgrade server is valid, etc. If the upgrade information is correct, go to step 204; if the upgrade information is wrong, then go to step 205. Step 204: The M2M communication module downloads the upgrade package from the upgrade server Specifically: the upgrade control module sends an upgrade package request message to the upgrade server via the business operation module, and after receiving the response from the upgrade server, it notifies the business operation module to pass The existing file transfer protocol (FTP) or hypertext transfer protocol (HTTP) downloads the upgrade package from the upgrade server to the local, that is, downloads it to the Flash in the M2M communication module, and executes step 205 – Page 2 -The upgrade execution module is used to execute the upgrade operation after being triggered by the upgrade control module, and notify the upgrade control module after the upgrade is completed ) . ‘

However,  Li does not explicitly teach that the cloud agent is a cloud extension agent. 
 
Read teaches 
cloud extension agent running locally on a network (See Fig.3 – Proxy interface agent which operate independently of firewall - ¶  0062 - the first proxy interface agent is capable of establishing a logical channel on one or more outbound connections to the external server, said logical channel serving as a control channel between the first proxy interface agent and the external server - Any inside IP address/any port number may connect to any outside IP address/Port 80 using TCP (Transport Connection protocol) and HTTP (the application protocol for Web Surfing - See 105 - the proxy interface agent will establish a TCP connection to the external server. This connection will be via the firewall and/or N~ if either or both are present. This requires the firewall to allow outgoing TCP connections to the external server's address & well-known port(s). The NAT is able to provide a private to public address mapping (and vice versa) because the connection is created in the outbound direction);

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li to include the teachings of Read. The motivation to do so is to allow the system to establish a logical channel on one or more outbound connections to the external server because the connection is created in the outbound direction and to restrict or 'filter' the type of IP traffic that may pass between the private and public IP networks (See ¶ 0062; ¶0023 – Read).
  

Regarding claim 2,

Li further teaches 
providing a completed status indication that the software upgrade has been successfully deployed at the cloud [..] agent (page 2 - downloads the upgrade package from the upgrade server; then M2M The communication module performs its own upgrade operation, and sends an upgrade success message to the M2M platform after the upgrade is completed). 

However,  Li does not explicitly teach that the cloud agent is a cloud extension agent. 
 
Read teaches 
cloud extension agent (See Fig.3 – Proxy interface agent which operate independently of firewall - ¶  0062 - the first proxy interface agent is capable of establishing a logical channel on one or more outbound connections to the external server, said logical channel serving as a control channel between the first proxy interface agent and the external server - Any inside IP address/any port number may connect to any outside IP address/Port 80 using TCP (Transport Connection protocol) and HTTP (the application protocol for Web Surfing - See 105 - the proxy interface agent will establish a TCP connection to the external server. This connection will be via the firewall and/or N~ if either or both are present. This requires the firewall to allow outgoing TCP connections to the external server's address & well-known port(s). The NAT is able to provide a private to public address mapping (and vice versa) because the connection is created in the outbound direction);

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li to include the teachings of Read. The motivation to do so is to allow the system to establish a logical channel on one or more outbound connections to the external server because the connection is created in the outbound direction and to restrict or 'filter' the type of IP traffic that may pass between the private and public IP networks (See ¶ 0062; ¶0023 – Read).



Regarding claim 3,

Li further teaches 
 
determining if the software upgrade is applicable to the cloud [..] agent prior to retrieving the software upgrade from the file server (Page 5 -  Specifically: After the upgrade control module in the M2M communication module receives the upgrade information, it checks whether the upgrade information is correct, such as judging whether the URL of the upgrade server is valid, etc. If the upgrade information is correct, go to step 204; Step 204: The M2M communication module downloads the upgrade package from the upgrade server);
However, Li does not explicitly teach that the cloud agent is a cloud extension agent. 
Read teaches 
cloud extension agent (See Fig.3 – Proxy interface agent which operate independently of firewall - ¶  0062 - the first proxy interface agent is capable of establishing a logical channel on one or more outbound connections to the external server, said logical channel serving as a control channel between the first proxy interface agent and the external server - Any inside IP address/any port number may connect to any outside IP address/Port 80 using TCP (Transport Connection protocol) and HTTP (the application protocol for Web Surfing - See 105 - the proxy interface agent will establish a TCP connection to the external server. This connection will be via the firewall and/or N~ if either or both are present. This requires the firewall to allow outgoing TCP connections to the external server's address & well-known port(s). The NAT is able to provide a private to public address mapping (and vice versa) because the connection is created in the outbound direction);

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li to include the teachings of Read. The motivation to do so is to allow the system to establish a logical channel on one or more outbound connections to the external server because the connection is created in the outbound direction and to restrict or 'filter' the type of IP traffic that may pass between the private and public IP networks (See ¶ 0062; ¶0023 – Read).
Regarding claim 4,

Li further teaches 
wherein the software upgrade command comprises a uniform resource locator (URL) associated with the file server for downloading the software update(Page 5 - the M2M platform creates upgrade information and sends it to the M2M communication module; specifically: the M2M platform creates upgrade information after receiving the notification. The created upgrade information may include the URL of the upgrade server, the version of the upgrade package and the upgrade package The size and other information to inform the M2M communication module that there is a new upgrade package. Here, the upgrade information is sent to the upgrade control module via the business operation module in the M2M communication module); and 


Regarding claim 5,

Li does not explicitly teach 

wherein the remote network management platform manages a plurality of cloud extension agents.

However, Read teaches 
wherein the remote network management platform manages a plurality of cloud extension agents ( Fig.1 shows a plurality of proxy agents 11,13 managed by service center).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li to include the teachings of Read. The motivation to do so is to allow the system to manage a plurality of proxy agent that act on behalf of the terminals  (Para 0122). 
Regarding claim 8,

Li teaches a system comprising:

a memory; and a hardware resource operatively coupled to the memory, the hardware resource to: receive, by a cloud [..] agent running locally on a network, a software upgrade command, wherein the software upgrade command is received from a remote network management platform(Page 5 - the M2M platform creates upgrade information and sends it to the M2M communication module; specifically: the M2M platform creates upgrade information after receiving the notification. The created upgrade information may include the URL of the upgrade server, the version of the upgrade package and the upgrade package The size and other information to inform the M2M communication module that there is a new upgrade package. Here, the upgrade information is sent to the upgrade control module via the business operation module in the M2M communication module); and 

 in response to receiving the software upgrade command, initiating a connection with a file server associated with the software upgrade based at least in part on the software upgrade command;  retrieve a software upgrade from the file server based on the software upgrade command; and deploy the software upgrade at the cloud [..] agent ( Page 4 -Step 203: The M2M communication module verifies the upgrade information, if the upgrade information is correct, proceed to step 204; if the upgrade information is incorrect, proceed to step 205; Specifically: After the upgrade control module in the M2M communication module receives the upgrade information, it checks whether the upgrade information is correct, such as judging whether the URL of the upgrade server is valid, etc. If the upgrade information is correct, go to step 204; if the upgrade information is wrong, then go to step 205. Step 204: The M2M communication module downloads the upgrade package from the upgrade server Specifically: the upgrade control module sends an upgrade package request message to the upgrade server via the business operation module, and after receiving the response from the upgrade server, it notifies the business operation module to pass The existing file transfer protocol (FTP) or hypertext transfer protocol (HTTP) downloads the upgrade package from the upgrade server to the local, that is, downloads it to the Flash in the M2M communication module, and executes step 205 – Page 2 -The upgrade execution module is used to execute the upgrade operation after being triggered by the upgrade control module, and notify the upgrade control module after the upgrade is completed ) . ‘

However,  Li does not explicitly teach that the cloud agent is a cloud extension agent. 
 
Read teaches 
cloud extension agent running locally on a network (See Fig.3 – Proxy interface agent which operate independently of firewall - ¶  0062 - the first proxy interface agent is capable of establishing a logical channel on one or more outbound connections to the external server, said logical channel serving as a control channel between the first proxy interface agent and the external server - Any inside IP address/any port number may connect to any outside IP address/Port 80 using TCP (Transport Connection protocol) and HTTP (the application protocol for Web Surfing - See 105 - the proxy interface agent will establish a TCP connection to the external server. This connection will be via the firewall and/or N~ if either or both are present. This requires the firewall to allow outgoing TCP connections to the external server's address & well-known port(s). The NAT is able to provide a private to public address mapping (and vice versa) because the connection is created in the outbound direction);

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li to include the teachings of Read. The motivation to do so is to allow the system to establish a logical channel on one or more outbound connections to the external server because the connection is created in the outbound direction and to restrict or 'filter' the type of IP traffic that may pass between the private and public IP networks (See ¶ 0062; ¶0023 – Read).
  

Regarding claim 9,

Li further teaches 
providing a completed status indication that the software upgrade has been successfully deployed at the cloud [..] agent (page 2 - downloads the upgrade package from the upgrade server; then M2M The communication module performs its own upgrade operation, and sends an upgrade success message to the M2M platform after the upgrade is completed). 

However,  Li does not explicitly teach that the cloud agent is a cloud extension agent. 
 
Read teaches 
cloud extension agent (See Fig.3 – Proxy interface agent which operate independently of firewall - ¶  0062 - the first proxy interface agent is capable of establishing a logical channel on one or more outbound connections to the external server, said logical channel serving as a control channel between the first proxy interface agent and the external server - Any inside IP address/any port number may connect to any outside IP address/Port 80 using TCP (Transport Connection protocol) and HTTP (the application protocol for Web Surfing - See 105 - the proxy interface agent will establish a TCP connection to the external server. This connection will be via the firewall and/or N~ if either or both are present. This requires the firewall to allow outgoing TCP connections to the external server's address & well-known port(s). The NAT is able to provide a private to public address mapping (and vice versa) because the connection is created in the outbound direction);

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li to include the teachings of Read. The motivation to do so is to allow the system to establish a logical channel on one or more outbound connections to the external server because the connection is created in the outbound direction and to restrict or 'filter' the type of IP traffic that may pass between the private and public IP networks (See ¶ 0062; ¶0023 – Read).




Regarding claim 10,

Li further teaches 
 
determine if the software upgrade is applicable to the cloud [..] agent prior to retrieving the software upgrade from the file server (Page 5 -  Specifically: After the upgrade control module in the M2M communication module receives the upgrade information, it checks whether the upgrade information is correct, such as judging whether the URL of the upgrade server is valid, etc. If the upgrade information is correct, go to step 204; Step 204: The M2M communication module downloads the upgrade package from the upgrade server);
However, Li does not explicitly teach that the cloud agent is a cloud extension agent. 
Read teaches 
cloud extension agent (See Fig.3 – Proxy interface agent which operate independently of firewall - ¶  0062 - the first proxy interface agent is capable of establishing a logical channel on one or more outbound connections to the external server, said logical channel serving as a control channel between the first proxy interface agent and the external server - Any inside IP address/any port number may connect to any outside IP address/Port 80 using TCP (Transport Connection protocol) and HTTP (the application protocol for Web Surfing - See 105 - the proxy interface agent will establish a TCP connection to the external server. This connection will be via the firewall and/or N~ if either or both are present. This requires the firewall to allow outgoing TCP connections to the external server's address & well-known port(s). The NAT is able to provide a private to public address mapping (and vice versa) because the connection is created in the outbound direction);

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li to include the teachings of Read. The motivation to do so is to allow the system to establish a logical channel on one or more outbound connections to the external server because the connection is created in the outbound direction and to restrict or 'filter' the type of IP traffic that may pass between the private and public IP networks (See ¶ 0062; ¶0023 – Read).

Regarding claim 11,

Li further teaches 
wherein the software upgrade command comprises a uniform resource locator (URL) associated with the file server for downloading the software update(Page 5 - the M2M platform creates upgrade information and sends it to the M2M communication module; specifically: the M2M platform creates upgrade information after receiving the notification. The created upgrade information may include the URL of the upgrade server, the version of the upgrade package and the upgrade package The size and other information to inform the M2M communication module that there is a new upgrade package. Here, the upgrade information is sent to the upgrade control module via the business operation module in the M2M communication module); and 


Regarding claim 12,

Li does not explicitly teach 

wherein the remote network management platform manages a plurality of cloud extension agents.

However, Read teaches 
wherein the remote network management platform manages a plurality of cloud extension agents ( Fig.1 shows a plurality of proxy agents 11,13 managed by service center).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li to include the teachings of Read. The motivation to do so is to allow the system to manage a plurality of proxy agent that act on behalf of the terminals  (Para 0122). 



Regarding claim 15,

Li teaches a non-transitory computer readable medium, having instructions stored thereon which, when executed by a hardware resource, cause the hardware resource to::

receive, by a cloud [..] agent running locally on a network, a software upgrade command, wherein the software upgrade command is received from a remote network management platform(Page 5 - the M2M platform creates upgrade information and sends it to the M2M communication module; specifically: the M2M platform creates upgrade information after receiving the notification. The created upgrade information may include the URL of the upgrade server, the version of the upgrade package and the upgrade package The size and other information to inform the M2M communication module that there is a new upgrade package. Here, the upgrade information is sent to the upgrade control module via the business operation module in the M2M communication module); and 

 in response to receiving the software upgrade command, initiate a connection with a file server associated with the software upgrade based at least in part on the software upgrade command;  retrieve a software upgrade from the file server based on the software upgrade command; and deploying the software upgrade at the cloud [..] agent ( Page 4 -Step 203: The M2M communication module verifies the upgrade information, if the upgrade information is correct, proceed to step 204; if the upgrade information is incorrect, proceed to step 205; Specifically: After the upgrade control module in the M2M communication module receives the upgrade information, it checks whether the upgrade information is correct, such as judging whether the URL of the upgrade server is valid, etc. If the upgrade information is correct, go to step 204; if the upgrade information is wrong, then go to step 205. Step 204: The M2M communication module downloads the upgrade package from the upgrade server Specifically: the upgrade control module sends an upgrade package request message to the upgrade server via the business operation module, and after receiving the response from the upgrade server, it notifies the business operation module to pass The existing file transfer protocol (FTP) or hypertext transfer protocol (HTTP) downloads the upgrade package from the upgrade server to the local, that is, downloads it to the Flash in the M2M communication module, and executes step 205 – Page 2 -The upgrade execution module is used to execute the upgrade operation after being triggered by the upgrade control module, and notify the upgrade control module after the upgrade is completed ) . ‘

However,  Li does not explicitly teach that the cloud agent is a cloud extension agent. 
 
Read teaches 
cloud extension agent running locally on a network (See Fig.3 – Proxy interface agent which operate independently of firewall - ¶  0062 - the first proxy interface agent is capable of establishing a logical channel on one or more outbound connections to the external server, said logical channel serving as a control channel between the first proxy interface agent and the external server - Any inside IP address/any port number may connect to any outside IP address/Port 80 using TCP (Transport Connection protocol) and HTTP (the application protocol for Web Surfing - See 105 - the proxy interface agent will establish a TCP connection to the external server. This connection will be via the firewall and/or N~ if either or both are present. This requires the firewall to allow outgoing TCP connections to the external server's address & well-known port(s). The NAT is able to provide a private to public address mapping (and vice versa) because the connection is created in the outbound direction);

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li to include the teachings of Read. The motivation to do so is to allow the system to establish a logical channel on one or more outbound connections to the external server because the connection is created in the outbound direction and to restrict or 'filter' the type of IP traffic that may pass between the private and public IP networks (See ¶ 0062; ¶0023 – Read).
  

Regarding claim 16,

Li further teaches 
providing a completed status indication that the software upgrade has been successfully deployed at the cloud [..] agent (page 2 - downloads the upgrade package from the upgrade server; then M2M The communication module performs its own upgrade operation, and sends an upgrade success message to the M2M platform after the upgrade is completed). 


However,  Li does not explicitly teach that the cloud agent is a cloud extension agent. 
 
Read teaches 
cloud extension agent running locally on a network (See Fig.3 – Proxy interface agent which operate independently of firewall - ¶  0062 - the first proxy interface agent is capable of establishing a logical channel on one or more outbound connections to the external server, said logical channel serving as a control channel between the first proxy interface agent and the external server - Any inside IP address/any port number may connect to any outside IP address/Port 80 using TCP (Transport Connection protocol) and HTTP (the application protocol for Web Surfing - See 105 - the proxy interface agent will establish a TCP connection to the external server. This connection will be via the firewall and/or N~ if either or both are present. This requires the firewall to allow outgoing TCP connections to the external server's address & well-known port(s). The NAT is able to provide a private to public address mapping (and vice versa) because the connection is created in the outbound direction);

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li to include the teachings of Read. The motivation to do so is to allow the system to establish a logical channel on one or more outbound connections to the external server because the connection is created in the outbound direction and to restrict or 'filter' the type of IP traffic that may pass between the private and public IP networks (See ¶ 0062; ¶0023 – Read).



Regarding claim 17,

Li further teaches 
 
determine if the software upgrade is applicable to the cloud [..] agent prior to retrieving the software upgrade from the file server (Page 5 -  Specifically: After the upgrade control module in the M2M communication module receives the upgrade information, it checks whether the upgrade information is correct, such as judging whether the URL of the upgrade server is valid, etc. If the upgrade information is correct, go to step 204; Step 204: The M2M communication module downloads the upgrade package from the upgrade server);
However, Li does not explicitly teach that the cloud agent is a cloud extension agent. 
Read teaches 
cloud extension agent (See Fig.3 – Proxy interface agent which operate independently of firewall - ¶  0062 - the first proxy interface agent is capable of establishing a logical channel on one or more outbound connections to the external server, said logical channel serving as a control channel between the first proxy interface agent and the external server - Any inside IP address/any port number may connect to any outside IP address/Port 80 using TCP (Transport Connection protocol) and HTTP (the application protocol for Web Surfing - See 105 - the proxy interface agent will establish a TCP connection to the external server. This connection will be via the firewall and/or N~ if either or both are present. This requires the firewall to allow outgoing TCP connections to the external server's address & well-known port(s). The NAT is able to provide a private to public address mapping (and vice versa) because the connection is created in the outbound direction);

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li to include the teachings of Read. The motivation to do so is to allow the system to establish a logical channel on one or more outbound connections to the external server because the connection is created in the outbound direction and to restrict or 'filter' the type of IP traffic that may pass between the private and public IP networks (See ¶ 0062; ¶0023 – Read).

Regarding claim 18,

Li further teaches 
wherein the software upgrade command comprises a uniform resource locator (URL) associated with the file server for downloading the software update(Page 5 - the M2M platform creates upgrade information and sends it to the M2M communication module; specifically: the M2M platform creates upgrade information after receiving the notification. The created upgrade information may include the URL of the upgrade server, the version of the upgrade package and the upgrade package The size and other information to inform the M2M communication module that there is a new upgrade package. Here, the upgrade information is sent to the upgrade control module via the business operation module in the M2M communication module); 



Regarding claim 19,

Li does not explicitly teach 

wherein the remote network management platform manages a plurality of cloud extension agents.

However, Read teaches 
wherein the remote network management platform manages a plurality of cloud extension agents ( Fig.1 shows a plurality of proxy agents 11,13 managed by service center).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li to include the teachings of Read. The motivation to do so is to allow the system to manage a plurality of proxy agent that act on behalf of the terminals  (Para 0122).
 

Claims 6,13,20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Read further in view of Zhang et al. Publication No. US 2002/0054689 A1 (Zhang hereinafter) 
Regarding claim 6,
Li in view of Read teaches the software upgrade command (Li - Page 4&5,) and cloud extension agent (Read – Fig.3, ¶ 0062). However, Li in view of Read does not explicitly teach that the command comprises a security password for verifying an identity associated with the cloud agent.  
Zhang teaches 
command comprises a password for verifying an identity of the cloud agent to retrieve the software upgrade  (¶  0040 -  As an example, the authentication information entered can be a user name and password. After the authentication information has been entered 416, the authentication information is sent 418 to the upgrade server).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li in view of Read to include the teachings of Zhang. The motivation to do so is to allow the system to authenticate the user in order to improve security. 

Regarding claim 13,
Li in view of Read teaches the software upgrade command (Li - Page 4&5,) and cloud extension agent (Read – Fig.3, ¶ 0062). However, Li in view of Read does not explicitly teach that the command comprises a security password for verifying an identity associated with the cloud agent.  
Zhang teaches 
command comprises a password for verifying an identity of the cloud agent to retrieve the software upgrade  (¶  0040 -  As an example, the authentication information entered can be a user name and password. After the authentication information has been entered 416, the authentication information is sent 418 to the upgrade server).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li in view of Read to include the teachings of Zhang. The motivation to do so is to allow the system to authenticate the user in order to improve security. 



Regarding claim 20,
Li in view of Read teaches the software upgrade command (Li - Page 4&5,) and cloud extension agent (Read – Fig.3, ¶ 0062). However, Li in view of Read does not explicitly teach that the command comprises a security password for verifying an identity associated with the cloud agent.  
Zhang teaches 
command comprises a password for verifying an identity of the cloud agent to retrieve the software upgrade  (¶  0040 -  As an example, the authentication information entered can be a user name and password. After the authentication information has been entered 416, the authentication information is sent 418 to the upgrade server).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li in view of Read to include the teachings of Zhang. The motivation to do so is to allow the system to authenticate the user in order to improve security. 


Claims 7,14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Read further in view of Masunaga et al. Publication No. US 2004/0230968 (Masunaga hereinafter).

Regarding claim 7,

Li  further teaches the software upgrade command and [..]  to verify that the file server from which  the file server from which the software upgrade is to be retrieved is verified source (Page 4)
However, Li does not explicitly teach  that the command comprising a password to verify that the file server from which the software upgrade is to be retrieved is a verified source.  

Masunaga teaches 
command comprising a password to verify that the file server from which the software upgrade is to be retrieved is a verified source (Fig.6 &8, ¶ 0047 – ¶0049, ¶ 0066-0070 - first step wherein relays access an updating server to ascertain whether there is an updated file of their firmware in the updating server or not; a second step wherein if the relays need an updated file, they demand authentication from an authentication server; a third step wherein the authentication server authenticates the relays and issues a password to them; a fourth step wherein the relays demand the updated file from the updating server by using the password; and a fifth step wherein the updating server checks to see that the password is correct and sends the updated file to the relays).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li to include the teachings of Masunaga. The motivation to do so is to allow the system to improve the security of the system by allowing the updated file to be sent out through the network in secure manner (See ¶ 0038, ¶0132, ¶0152– Masunaga).

Regarding claim 14,

Li  further teaches the software upgrade command [..]  and to verify that the file server from which  the file server from which the software upgrade is to be retrieved is verified source (Page 4)
However, Li does not explicitly teach  that the command comprising a password to verify that the file server from which the software upgrade is to be retrieved is a verified source.  

Masunaga teaches 
command comprising a password to verify that the file server from which the software upgrade is to be retrieved is a verified source (Fig.6 &8, ¶ 0047 – ¶0049, ¶ 0066-0070 - first step wherein relays access an updating server to ascertain whether there is an updated file of their firmware in the updating server or not; a second step wherein if the relays need an updated file, they demand authentication from an authentication server; a third step wherein the authentication server authenticates the relays and issues a password to them; a fourth step wherein the relays demand the updated file from the updating server by using the password; and a fifth step wherein the updating server checks to see that the password is correct and sends the updated file to the relays).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Li to include the teachings of Masunaga. The motivation to do so is to allow the system to improve the security of the system by allowing the updated file to be sent out through the network in secure manner (See ¶ 0038, ¶0132, ¶0152– Masunaga).

Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445